Citation Nr: 1805624	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  08-28 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for migraines. 

2. Entitlement to service connection for a bilateral arm disorder, claimed as nerve pain in both arms extending to the hand.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966, with additional periods of service in the U.S. Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veterans Law Judge (VLJ) who conducted the April 2010 Travel Board hearing later retired.  Another Travel Board hearing was held in October 2014.  Subsequently, the October 2014 hearing VLJ retired.  Although the Veteran was afforded the opportunity for yet another Board hearing, he declined in a November 2017 form.  Transcripts of both hearings have been associated with the claims file.  

These claims have a long procedural history and have been remanded multiple times.  Most recently, in July 2016, the Board remanded the issues on appeal for additional development.  The Board finds that the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran did not have a diagnosis of a pre-existing migraine condition before active duty service; this condition was not the result of an injury or disease incurred in active duty service; and it was not shown during or within one year of active duty service.

2. The Veteran has no current diagnosis of any arm or hand disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for migraines have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a bilateral arm disorder, claimed as nerve pain in both arms extending to the hand, have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent regulations for consideration were provided in the August 2008 Statement of the Case (SOC) and will not be repeated here in full. 

For the reasons discussed below, both claims on appeal must be denied.

I. Service Connection for Migraines

The Veteran claims service connection for migraines.  Specifically, he contends that this condition is related to conceded noise exposure from gun firing when he served aboard a ship during his period of active duty service from July 1964 to June 1966.  He testified during his 2014 Board hearing that his migraines began after about four months of active duty and that he has continued to have migraines since then.  He also contends that while he had headaches before active duty, they were distinct from the migraines that he asserts began during and continued after active duty.  See, e.g., September 2008 substantive appeal; September 2011 VA examination report (medical history); December 2016 VA examination report (medical history); sister's December 2016 lay statement.

In this case, the Board concedes the presence a current diagnosis of migraines.  See, e.g., September 2011, December 2016 VA examination reports.  However, after a full review of the record, the Board finds that the claim must be denied.  The weight of the most competent, persuasive evidence is against a finding that this condition was incurred in or is related to active duty service.

Initially, the Board finds that the chronic disease presumptive provisions apply to migraines, an "organic disease of the nervous system."  See 38 C.F.R. § 3.309(a).  However, the Board finds that the Veteran is not entitled to service connection on a presumptive basis for the following reasons.  

First, there is no medical evidence of record that migraines manifested to a compensable degree within one year of active duty service.  

Second, the Veteran's service treatment records from his period of active duty service are negative for any reference to migraine complaints, diagnoses, or treatment.  Thus, there is no competent medical evidence to support a finding that chronic migraines were shown as such during active duty service.  

Third, the evidence of record refutes the Veteran's contentions of continuity of migraine symptoms since active duty service.  He reported frequent or severe headaches in an August 1975 Reserves re-enlistment report of medical history, and the military examiner described these as migraine headaches; however, the examiner also specifically noted that the Veteran had reported that he had had this condition for the last three to four years, i.e., since about 1971 to 1972 - about five to six years after separation from active duty service.  This 1975 lay report regarding the onset and duration of his migraines is inconsistent with later assertions of continuous symptoms since active duty service made during the pendency of the present compensation claim.  The Board finds the Veteran's 1975 report of his medical history regarding the onset of his migraines more credible than assertions of continuity of symptomatology made during the pendency of this claim in the context of seeking compensation benefits.  

The next recorded references to headaches are in July 1997 VA employee health records noting a history of severe headaches and diagnosing muscle tension headaches, as opposed to migraines.  Those records suggest that the Veteran attributed headaches to recent upper-spine orthopedic symptoms.  Indeed, the VA medical provider noted that the Veteran reported a "muscle cramp" in the right trapezius that radiated to the scalp.  The Veteran's chief complaints were sharp pain in the posterior right neck beginning the prior night, headaches the prior night and currently when pain in the neck returned, and blurred vision.  Likewise, August 1997 VA employee health records reference reports of right shoulder and upper back pain with complaints of headaches.  These summer 1997 employee health records make no reference to active duty service (to include any attribution of the headache symptoms to active duty noise exposure), or alleged continuous migraine symptoms in the decades since active duty.  The fact that the Veteran affirmatively related his reported headaches at those times to recent upper-body orthopedic symptoms that began many years after active duty service weighs against a finding of continuous migraine symptoms since active duty noise exposure.  

Furthermore, the Board observes that the Veteran filed a previous service connection claim in March 1971 for a nervous condition.  He did not file any other claims at that time.  Had the Veteran indeed been experiencing continuous migraine symptoms since active duty service, it is reasonable to expect that he would have alleged that in this 1971 claim.  The fact that he did not undermines the credibility of his reports of continuity of migraine symptomatology since active duty service.  

The Board recognizes that the Veteran has asserted that he complained of migraines at a Maine VA medical facility in the early 1970s.  However, he has made vague and equivocal statements on this point, and the VA treatment records obtained from that facility and time period do not in fact show any complaints of migraine symptoms.  See 2014 hearing testimony (referencing treatment at this facility for nervousness and "probably for migraines too"); see also 2010 hearing testimony (acknowledging he was "not positive" and that he did not know for sure if he was treated for migraines at that facility).  Even assuming for the sake of argument that the Veteran did complain of migraines in the early 1970s, that still would have been about four or five years after separation from active duty service and would not support a finding of continuity of symptomatology.

Therefore, the Board finds that the Veteran's representations regarding the onset and duration of his migraine symptoms are not credible, and that a finding of continuous migraine symptoms since active duty service is unwarranted.  

In summary, the Board finds that the Veteran's current migraine condition did not begin during active duty service or manifest to a compensable degree within one year of such service.  Nor was there continuity of symptomatology since active duty service.  Service connection is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Nor is the Veteran entitled to service connection on a direct basis.  The weight of the most competent, persuasive evidence shows that his current migraine condition is not related to active duty service, including conceded noise exposure. 

Initially, the Board recognizes the Veteran's suggestion that to the extent that he had headaches before active duty service, his in-service noise exposure aggravated that pre-existing condition by developing into migraines.  See, e.g., September 2008 substantive appeal.  However, the Board finds that this case does not implicate the issue of whether a pre-existing injury or disease was aggravated by service because the weight of the evidence shows that the Veteran did not have a diagnosis of a pre-existing migraine disease before active duty service.  His pre-active duty Reserves service treatment records show various notations of a reported history of headache symptoms.  See July 1962 Reserves enlistment report of medical history (noting reported history of frequent or severe headaches; noting under physician's summary headaches with blurred vision about every two months relieved by lying down); July 1962 Reserves enlistment report of medical examination and accompanying note (finding Veteran's head normal and that he was neurologically normal; noting history of headaches that were not of disqualifying degree); August 1962 Reserves report of medical history (noting Veteran reported "no" as to frequent or severe headaches; noting under physician's summary Veteran's report of rare headaches that were occasionally disabling for a few hours for the past two years).  However, these pre-active duty Reserves service treatment records do not show a pre-active duty, contemporaneous diagnosis of a chronic migraine illness, a distinct medical condition in which headaches are one of multiple possible symptoms.  See https://www.mayoclinic.org/diseases-conditions/migraine-headache/symptoms-causes/syc-20360201.  Indeed, the Veteran has asserted that although he had headaches before active duty service, he suffered from a distinct migraine condition during and after active duty service.  See, e.g., September 2011 VA examination report (medical history).  

The Board recognizes the September 2011 VA examiner's retrospective finding that the August 1962 Reserves service treatment records' reference to a history of headaches was consistent with migraines.  However, the Board affords more weight to the contemporaneous Reserves service treatment records summarized above, which simply reference a history of headaches - classified as "rare."  Had the military medical providers found that the reported history of headaches warranted a current diagnosis of migraines, a distinct medical condition, it is reasonable to expect that they would have precisely noted that diagnosis upon examination.  To the contrary, his July 1962 and September 1963 Reserves reports of medical examination both affirmatively found he was neurologically normal.  In summary, the Board finds that this case does not raise the legal issue of whether a pre-existing migraine disease or injury was aggravated by service under 38 C.F.R. § 3.306(a), and the following direct service connection analysis is therefore appropriate.

The Veteran's service treatment records from his period of active duty service are negative for any reference to migraine complaints, diagnoses, or treatment.  Indeed, his June 1966 separation examination report of medical examination affirmatively found his head was normal and that he was neurologically normal.  The Board concedes that he was exposed to noise during active duty service; however, there is no evidence that such noise exposure (or any other in-service event) resulted in migraines during active duty.  The Board recognizes the Veteran's contention that he underwent treatment with a corpsman for migraine headaches, including taking Tylenol or codeine, while he served aboard a ship during active duty.  See, e.g., December 2016 VA examination report (history); October 2014 Board hearing transcript.  However, this contention is unsupported by his active duty service treatment records.  Moreover, his inconsistent and vague statements on this point cast doubt on the credibility of this account.  During the October 2014 Board hearing, the Veteran testified that he went to sick call during active duty for migraines, when a corpsman treated him with medications, including codeine or aspirin.  In contrast, he told the December 2016 VA examiner that he "may have" seen a corpsman for migraine treatment during active duty, but that he did not remember any specific visit.   

The first documented reference to headaches after the Veteran's separation from active duty service was a report of frequent or severe headaches in his August 1975 Reserves re-enlistment report of medical history.  The military examiner made no medical finding or suggestion that this condition, which the examiner described in comments as migraine headaches, was related to the Veteran's prior period of active duty service in any way.  To the contrary, the military examiner specifically noted that the Veteran reported having had this condition for the last three to four years, i.e., since about summer 1971 to 1972 - about five or six years after separation from active duty service.  Moreover, the August 1975 Reserves re-enlistment report of medical examination did not indicate that his head was deemed abnormal or that he was found neurologically abnormal.  

The next post-active duty service references to headaches of record are in the summer 1997 VA employee health records summarized above.  At those times, the Veteran attributed headaches to very recent symptoms of upper-back muscular pain.  These employee health records include no medical or lay evidence suggesting that the headache symptoms may have been related to active duty service, to include noise exposure.  To the contrary, VA medical providers diagnosed the headaches as muscle tension headaches, as opposed to migraines, and suggested that the headaches were related to his recent symptoms of shoulder and neck pain.

The Board finds the September 2011 and December 2016 VA examiners' respective negative nexus opinions to be of great probative value.  Indeed, the examiners' conclusions were supported by medical rationales and were consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Both examiners thoroughly and accurately considered the Veteran's medical history and examination results before competently and persuasively concluding that his migraines were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Both examiners competently and persuasively reasoned in part that service treatment records were silent for any documentation of headaches during active service.  Moreover, the 2016 examiner noted that the Veteran reported during the examination that he did not remember any specific visit for headaches while on active duty.  The 2016 VA examiner also explained that a problem list within VA treatment records first documented a diagnosis of migraines in 2003.

Moreover, although the record also contains VA treatment records showing a migraine diagnosis, those records include no medical findings suggesting that this diagnosis was related to active duty service.  

The Board notes that the Veteran had periods of ACDUTRA after his period of active duty service.  However, his service treatment records from those periods are negative for any symptoms, diagnoses, or treatment of headaches or migraines (and the Veteran does not specifically contend that he experienced migraines during those particular periods).  

The Board recognizes the Veteran's contention that his current migraines are related to his active duty service, specifically his conceded noise exposure.  The Board also considered his sister's December 2016 statement suggesting that his migraines may be related to his service-connected hearing loss.  Although he is competent to testify as to events that occurred in military service and symptoms such as headaches, he is not competent to conclude that his migraines are related to service or a service-connected condition because such neurological issues are not susceptible to lay opinions on etiology.  Therefore, the Board finds that the Veteran's and his family members' lay statements of record cannot be accepted as competent evidence sufficient to establish service connection.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, the Veteran is not entitled to service connection for migraines on a direct basis.  The weight of the most competent, persuasive evidence does not show that this condition was incurred in service, or establish a link between his current migraines and service, to include conceded noise exposure.

Therefore, service connection for migraines is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


II. Service Connection for a Bilateral Arm Disorder

The Veteran claims service connection for bilateral arm disorder.  Specifically, he contends that he suffers from a bilateral arm condition manifested as pain, tingling, and numbness of the arms, which he contends arose from firing machine guns during active duty service.

After a full review of the record, the Board finds that the claim must be denied.  As the Veteran has not been diagnosed with a condition of either arm, he has no current disability for which service connection may be granted.  

The Board affords great probative value to the September 2011 (orthopedic) and December 2016 (peripheral nerves) VA examination reports competently finding that the Veteran did not have a diagnosis of a shoulder or arm condition (to include an orthopedic condition or peripheral neuropathy).  The Board recognizes the April 2015 VA treatment record's passing reference to a reported history of neuropathy of an unspecified body part.  To the extent that this vague notation referenced the arms, it appears to be solely based upon the Veteran's lay reports of his medical history as opposed to a clinical examination or other contemporaneous, objective medical findings.  In contrast, both VA examiners based their findings of no current diagnosis in part on contemporaneous medical examinations.  Moreover, the Veteran is not competent to self-diagnose upper extremity neuropathy, as opposed to the VA examiners, who are competent to conclude that he has no current diagnosis of the arms.  Therefore, the Board affords the VA examination reports more weight than this VA treatment record on the issue of whether the Veteran has a current diagnosis of a bilateral arm disability.  

Although the Veteran reports bilateral arm pain, numbness, and tingling, and is competent to describe such symptoms, VA does not grant service connection for symptoms alone without an identified basis for those symptoms.  There must be a current disability, not just symptoms.  See e.g., Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, service connection cannot be granted for symptoms of pain, tingling, and numbness alone.  Additionally, while lay persons are competent to provide opinions on some medical issues, providing a diagnosis of a current arm disability is outside the realm of common knowledge of a lay person.  See Jandreau, supra.

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.   Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes that the Veteran was diagnosed with probable myositis in November 1987 based in part on reports of recent right shoulder pain, as shown by VA employee health records.  However, this diagnosis preceded the appeal period beginning in July 2007, when the Veteran filed the present service connection claim, by many years.  Moreover, he acknowledged that he has not received post-active duty treatment for this alleged condition, other than treatment regarding a post-active duty workers' compensation claim for a shoulder condition.  See September 2011 VA examination report (history); October 2014 hearing transcript.

Therefore, service connection for a bilateral arm condition is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any outstanding issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearings.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra.


ORDER

Service connection for migraines is denied.

Service connection for a bilateral arm disorder, claimed as nerve pain in both arms extending to the hand, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


